Citation Nr: 0607998	
Decision Date: 03/20/06    Archive Date: 03/29/06

DOCKET NO.  02-20 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

Entitlement to a rating in excess of 20 percent for a low 
back disorder prior to October 27, 2003.

Entitlement to a rating in excess of 40 percent for a low 
back disorder from October 27, 2003.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from May 
1995 to December 1996.  This appeal arises from a January 
2002 rating decision of the Department of Veterans Affairs 
(VA), Houston, Texas, regional office (RO), which granted 
service connection for a low back disability rated 10 
percent, effective June 4, 2001.  In June 2002 the RO 
increased the rating to 20 percent effective from the date of 
grant of service connection.  In January 2004, the Board 
remanded the claim to the RO for further development.  In 
April 2005, the RO increased the rating to 40 percent 
effective October 27, 2003.  As the increased ratings were to 
less than the maximum schedular rating, and since the veteran 
has not expressed satisfaction with the ratings, they do not 
represent a complete grant of the benefit sought, and the 
appeal continues.  AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  Prior to October 27, 2003, the veteran's low back 
disability was manifested by no more than moderate 
intervertebral disc syndrome; severe intervertebral disc 
syndrome with recurring attacks, severe lumbosacral strain,  
severe limitation of motion, incapacitating episodes and 
forward flexion of the thoracolumbar spine to 30 degrees or 
less were not shown.  

2.  From October 27, 2003, the veteran's low back disability 
was manifested by no more than severe intervertebral disc 
syndrome; pronounced intervertebral disc syndrome, 
incapacitating episodes, vertebral fracture, ankylosis of the 
spine or compensably ratable neurological symptoms are not 
shown.  


CONCLUSIONS OF LAW

1.  A rating in excess of 20 percent for the veteran's 
service connected low back disability is not warranted prior 
to October 27, 2003.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 
(Codes) 5292, 5293 5295 (effective prior to September 23, 
2002), Code 5293 (effective from September 23, 2002), Codes 
5237, 5243 (effective Sept. 26, 2003).

2.  A rating in excess of 40 percent for the low back 
disability is not warranted from October 27, 2003.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 4.7, 4.71a, Codes 5292, 5293 5295 (effective prior to 
September 23, 2002), Code 5293 (effective September 23, 
2002), Codes 5237, 5243 (effective Sept. 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

A June 2002 statement of the case (SOC) provided the veteran 
notice on the "downstream" issue of an increased initial 
rating.  Although the notice was subsequent to the rating 
decision on appeal, the veteran is not prejudiced  by the 
notice timing defect (See Dingess/Hartman v. Nicholson, Nos. 
01-1917 and 02-1506 (U.S. Vet. App. Mar. , 2006)) as he has 
had full opportunity to participate in the adjudicatory 
process after notice was provided.  This SOC indicated that 
VA was responsible for obtaining relevant records from any 
federal agency, and that VA would make reasonable efforts to 
obtain records not held by a federal agency, but that it was 
the veteran's responsibility to make sure that VA received 
all requested records not in the possession of a federal 
department or agency.  It also provided the veteran with the 
text of the regulation requiring VA to advise him to submit 
any evidence in his possession pertaining to his claim.  The 
initial January 2002 and April 2005 rating decisions, the 
June 2002 SOC and an April 2005 supplemental SOC (SSOC) 
provided the text of applicable regulations and explained 
what the evidence showed and why the veteran's claim was 
denied.  In particular, the April 2005 SSOC provided notice 
to the veteran of revised criteria for rating lumbar spine 
disability that became effective in September 2002 and 
September 2003.    

Regarding VA's duty to assist, the RO has obtained available 
pertinent medical evidence.  The veteran was provided VA 
orthopedic evaluations in November 2001 and March 2004.  He 
has not identified any additional evidence pertinent to this 
claim.  VA's assistance obligations are met.  The veteran is 
not prejudiced by the Board's proceeding with appellate 
review.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

II.  Factual Background

On VA examination in November 2001, the diagnosis was 
recurrent lumbosacral strain with a single episode of right 
lower extremity radicular symptoms but without objective 
evidence of lower extremity radiculopathy.  The veteran 
described a constant midline lumbosacral pain which increased 
with movement such as walking, running, strenuous physical 
activities and lifting more than 20 pounds.  He had had no 
evaluations or treatment for his back complaints subsequent 
to service.  He reported a single episode of right lower 
extremity pain lasting approximately 24 hours in August 2001.  
He had had no injections, surgery or bracing for his back 
problems subsequent to service.  On physical examination the 
veteran ambulated without supports or assistance, and there 
was no evidence of an antalgic gait.  Examination of the back 
showed the spine to be midline without pelvic obliquity.  
There was tenderness to palpation in the midline at the 
lumbosacral junction and to the right sciatic notch, as well 
as to the paravertebral musculature, right greater than left.  
There was no paravertebral muscle spasm to palpation.  Active 
range of motion was 95 degrees forward flexion, 20 degrees 
extension, 20 degrees lateral flexion bilaterally and 25 
degrees rotation bilaterally.  Heel/toe walking was intact, 
and straight leg raising, Goldthwait, pelvic rock and Hoover 
tests were all negative.  Patrick's test elicited right 
lumbosacral to sacroiliac region discomfort.  Lower extremity 
active range of motion was essentially intact and limited 
only by the veteran's body mass.  Motor strength for the 
lower extremities was 5/5 throughout, deep tendon reflexes 
for the lower extremities were 2+ and symmetrical and distal 
circulation and sensation were intact throughout.  X-ray of 
the lumbar spine produced no significant abnormality.   

A March 2002 VA MRI produced a diagnostic impression of mild 
posterior disc bulge at L5-S1 and tiny posterior central 
protrusion at L4-5 without evidence of neuroforaminal or 
central canal narrowing.

A March 2002 VA outpatient physician's assistant's note 
showed the veteran complaining of sharp and throbbing low 
back pain for which Flexeril and Naprosyn were prescribed.  
The veteran's reported history included chronic recurrent low 
back pain radiating down the right leg to the thigh for 4 
years since a back injury after lifting a 1 ton trailer with 
no numbness or incontinence.  He had decreased range of 
motion in the lumbosacral spine.  Straight leg raising was to 
85 degrees bilaterally.  Deep tendon reflexes were 2+ and 
motor/sensory functioning was 5/5.  The diagnosis was chronic 
low back pain with right lower extremity sciatic symptoms.  

In his May 2002 Form 9, the veteran indicated that he 
constantly had lower back pain followed by muscle spasms that 
made him unable to engage in any type of movement.  His 
current medication was 10 mg of cyclobenzaprine and 500 mg of 
Naproxen.  He used a lower back support to help maintain 
posture and support and his lower back pain increased with 
any type of movement such as running, physical activities and 
lifting.  He had to continue to work with pain and suffering 
in order to support his family and could only take his 
medications at bed time even though he had pain throughout 
the day.  His lower back pain was chronic and had not 
improved since the day of injury.  

An August 2002 private outpatient progress note shows a 
diagnosis of chronic low back pain.  Physical examination 
revealed a normal spine without significant kyphosis or 
scoliosis.  There was some point tenderness noted in the 
paravertebral area of the lumbar area and some mild muscle 
spasm.  Axial loading and straight leg raise were intact and 
deep tendon reflexes to the knee were equal and symmetric.  
The veteran was counseled on the importance of regular 
walking for exercise and stretching exercises. 

An August 2002 VA physical therapy evaluation revealed that 
the veteran had 70 percent of normal forward flexion of the 
lumbar spine and a positive straight leg raise without 
radiation into the lower extremities.  He wore an abdominal 
binder/lumbar corset, and complained of increased pain with 
weight-bearing activities and sitting.  He got some relief by 
lying on his side in the fetal position but was unable to lie 
prone without pain.     

In a November 2002 statement, the veteran indicated that his 
lower back pain had affected his social and personal life due 
to limitations on the physical activities he could engage in.  
Lifting his one year old son had become an obstacle along 
with climbing stairs, road traveling and sleeping.  His 
condition was also affecting his work performance and he did 
not know how long he could maintain his job as a correctional 
officer.  He had requested stronger medication, but the 
request was denied by his doctor. 

A March 2003 VA outpatient progress note shows a diagnosis of 
lower back pain.  The veteran had a worsening of low back 
pain the previous day, and ran out of muscle relaxant a week 
prior.  He was experiencing pain with spasm radiating to the 
right lower extremity.  Physical examination showed some 
bilateral tenderness without warmth or redness.  Neurological 
evaluation revealed that sensory and motor functioning were 
intact and gait was steady.  
A July 2003 private outpatient progress note shows a 
diagnosis of chronic low back pain.  On examination the spine 
was normal, without significant kyphosis or scoliosis.  
Neurological examination showed no focal, sensory or reflex 
deficits.  

An October 2003 VA outpatient progress note shows that the 
veteran sought medical assistance for back spasm.  His pain 
radiated to the right lateral thigh, and sometimes his right 
leg would give out on him.  

An October 2003 VA neurology note shows 5/5 strength in all 
four extremities, proximal and distal, normal tone and bulk, 
deep tendon reflexes 2+ throughout, b/1 plantar response and 
no drift/clonus.  Sensory function was intact and symmetric 
to light touch and pinprick with normal vibration and 
position sense.  Heel to shin test was o.k. and gait was 
casual, with absent rhomberg and strides within normal 
limits.  

On March 2004 VA examination the diagnosis was lumbosacral 
strain.  The veteran reported that he wore a lumbosacral 
corset all the time.  He had had epidural steroid injections, 
which did not provide any relief for his low back pain.  He 
was able to sit about 30 minutes, stand for 45 minutes, walk 
about half a mile and lift about 10 pounds.  He had worked 
either in security or as a correctional officer since he left 
service but was unemployed and looking for work at the time 
of the examination.  Physical examination revealed tenderness 
across the back on forward bending.  Flexion was 45 degrees, 
right and left lateral flexion was 25 degrees, and extension 
was 20 degrees.  He was able to walk on heels and toes 
without difficulty and to climb on the exam table without 
difficulty.  Patella tendon and achilles reflexes were 2+, 
and there was no numbness or weakness of the legs.  Straight 
leg raise was negative both sitting and supine.  He had a 
Fabere at 2/4 on both the right and left.  The examiner noted 
that X-rays of the lumbosacral spine showed a minimal amount 
of narrowing of the L5-S1 but were otherwise totally 
unremarkable.  There was no radiculopathy, and the veteran's 
back problems were considered productive of moderately severe 
interference with activities and interference with job work.  

A March 2004 VA neurology progress note shows 5/5 strength in 
all four extremities, normal tone and bulk, deep tendon 
reflexes 2 throughout and b/1 plantar response.    Sensory 
function was intact and symmetric to light touch and 
pinprick, and vibration and position sense were intact.  
Coordination and gait were within normal limits.  

A September 2004 private outpatient progress note shows a 
diagnostic assessment of back pain (lumbago).  Physical 
examination showed decreased range of motion due to 
spasm/pain.  There were no focal, motor, sensory or reflex 
deficits. 

A separate September 2004 VA physical therapy note shows that 
the veteran was trained on how to use a standard cane.     

III.  Criteria and Analysis

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

As the claim for increase is an appeal from the initial 
rating assigned, the possibility of staged ratings must be 
considered.  Fenderson v. West, 12 Vet. App. 119 (1999).  
However, the Board finds that staged ratings in addition to 
the ones already granted are not warranted here, as the 
degree of impairment due to lumbar spine disability has not 
varied significantly beyond the "stages" already assigned.     

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 
38 C.F.R. § 4.7. 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The veteran's service connected low back disability 
encompasses lumbosacral strain and degenerative disc disease 
(and may be rated as either).  The criteria for rating 
disabilities of the spine were revised, effective September 
23, 2002 (specifically for disc disease) and September 26, 
2003, respectively.  From their effective dates, the veteran 
is entitled to ratings under the revised criteria.  Given 
that the veteran was already assigned a 20 percent rating 
prior to October 27, 2003 and a 40 percent rating from that 
date, the focus is on criteria that would allow for increased 
ratings for each of these time frames.

A rating in excess of 20 percent prior to October 27, 2003.

Criteria in effect prior to September 23, 2002

The RO assigned a 20 percent rating for intervertebral disc 
syndrome under Code 5293.  Code 5293 provided a 20 percent 
rating for moderate disc disease with recurring attacks; a 40 
percent rating for severe disc disease, with recurring 
attacks and intermittent relief; and a 60 percent rating for 
pronounced disease, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, and 
little intermittent relief.  38 C.F.R. § 4.71a (effective 
prior to September 23, 2002).

Alternate rating criteria for rating back disability include 
Code 5292 for limitation of motion of the lumbar spine and 
Code 5295 for lumbosacral strain.  Under Code 5292 a 20 
percent rating is warranted for moderate limitation of lumbar 
motion and a 40 percent rating is warranted for severe 
limitation of lumbar motion.  Under Code 5295, a 20 percent 
rating is warranted for lumbosacral strain when there is 
muscle spasm on extreme forward bending and loss of lateral 
spine motion, unilateral, in standing position.  A 40 percent 
rating is warranted for severe lumbosacral strain with 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  Id.

The Board finds that prior to October 27, 2003 a rating in 
excess of 20 percent is not warranted for the veteran's 
service connected low back disability under any applicable 
criteria.  Regarding Code 5293, none of the evidence of 
record prior to October 27, 2003 shows objective findings 
indicative of more than a moderate level of intervertebral 
disc syndrome.  The November 2001 VA examination showed 
negative straight leg raising, 5/5 motor strength, 2+ lower 
extremity deep tendon reflexes and symmetrical distal 
circulation and sensation, and the March 2002 VA MRI showed 
only mild posterior disc bulge at L5-S1 and tiny posterior 
central protrusion at L4-5 without evidence of neuroforaminal 
or central canal narrowing.  A March 2002 VA examination did 
produce a diagnostic assessment of right lower extremity 
sciatic symptoms.  However, the objective findings from this 
examination (i.e. 2+ deep tendon reflexes, 5/5 motor/sensory 
functioning and straight leg raising 85 degrees bilaterally) 
certainly do not show more than a moderate level of 
impairment.  While an August 2002 outpatient progress note 
showed muscle spasm, it was only mild in degree.  Subsequent 
progress notes prior to October 27, 2003 yielded similar 
findings.  Consequently it is not shown by objective medical 
evidence that prior to October 27, 2003 the veteran's disc 
disease was more than moderate in degree, and a rating in 
excess of 20 percent (i.e. 40 percent) prior to that date 
under Code 5293 is not warranted.  

Regarding Code 5292, on November 2001 VA examination flexion 
was 95 degrees, extension was 20 degrees, lateral flexion was 
20 degrees bilaterally and rotation was 25 degrees 
bilaterally.  None of these findings shows more than a 
moderate degree of limitation of motion.  Given that there 
are no other findings of record prior to October 27, 2003 
showing greater limitation of motion, a rating in excess of 
20 percent (i.e. 40 percent) under Code 5292 is not 
warranted.  

Regarding Code 5295, prior to October 27, 2003 there was no 
objective evidence of severe lumbosacral strain.  In 
particular, listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, narrowing or irregularity of 
joint space and abnormal mobility on forced motion were not 
shown.  Consequently, a rating in excess of 20 percent (i.e. 
40 percent) under Code 5295 was not warranted prior to 
October 27, 2003.  

The Board has also considered whether a rating in excess of 
20 percent could be warranted under any other lumbar spine 
rating codes in effect prior to September 23, 2002.  As 
neither vertebral fracture nor ankylosis was shown, no other 
code (providing for a higher rating) applies (See Codes 5285, 
5286, 5289).  

Criteria in effect from September 23, 2002 to September 26, 
2003

Code 5293 was revised effective September 23, 2002.  The 
revised Code 5293 provided that intervertebral disc syndrome 
should be evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations, whichever 
method results in the higher rating.  Note 1 following Code 
5293 provides that an incapacitating episode is a period of 
acute signs and symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a physician and 
treatment by a physician and that "chronic orthopedic and 
neurologic manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  Note (2) 
provides:  When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
criteria for the most appropriate orthopedic diagnostic code 
or codes.  Evaluate neurologic disabilities separately using 
criteria for the most appropriate neurologic diagnostic code 
or codes.

Under Code 5293 a 40 percent rating is warranted for 
incapacitating episodes if such episodes had a total duration 
of at least four weeks but less than six weeks, during the 
past 12 months.  A 60 percent (maximum) rating is warranted 
for incapacitating episodes having a total duration of at 
least six weeks during the past 12 months.  38 C.F.R. § 4.71a 
(effective September 23, 2002).

As incapacitating episodes (as defined) are neither shown nor 
alleged, a rating on such basis is not warranted.  
Furthermore, objective evidence does not show that the 
veteran has any separately rateable neurological impairment.  
Prior to October 27, 2003, the objective medical evidence of 
record demonstrates essentially intact neurological 
functioning with normal straight leg raising, 2+ deep tendon 
reflexes and overall normal sensory and motor functioning.  
While a September 2002 examination did note lower extremity 
sciatic symptoms, this notation was apparently based on the 
veteran's self-report of right thigh pain rather than on any 
objective findings (as neurological findings on this 
examination were normal).  A March 2002 MRI did not produce 
findings suggestive of neurological impairment such as nerve 
root impingement or disc herniation.  Given that there is no 
basis for a separate rating for neurological manifestations, 
and the rating criteria for orthopedic manifestations of 
lumbar spine disability were not revised in September 2002, a 
rating in excess of 20 percent on the basis of a combination 
of orthopedic and neurological manifestations is not 
warranted. 

Criteria in effect from September 26, 2003

Effective September 26, 2003 revisions in the criteria for 
rating disabilities of the spine essentially provide that 
lumbosacral strain (Code 5237) is rated under the General 
Rating Formula for Diseases and Injuries of the Spine and 
disc disease (Code 5243) is rated either under the General 
Rating Formula or based on Incapacitating Episodes.  

Under the General Rating Formula, a 40 percent rating is 
warranted when forward flexion of the thoracolumbar spine is 
30 degrees or less or there is favorable ankylosis of the 
entire thoracolumbar spine, a 50 percent rating is warranted 
when there is unfavorable ankylosis of the entire 
thoracolumbar spine, and a 100 percent rating is warranted 
when there is unfavorable ankylosis of the entire spine.  
38 C.F.R. § 4.71a, (effective September 26, 2003). 

Under Code 5243, as it pertains to incapacitating episodes, 
the criteria are essentially identical to those in Code 5293 
(in effect from September 23, 2002 to September 26, 2003).   

Given that prior to October 27, 2003 there is no evidence 
that forward flexion of the thoracolumbar spine was 30 
degrees or less (on the November 2001 VA examination it was 
95 degrees) and ankylosis was not shown, a rating in excess 
of 20 percent (i.e. 40 percent) under the General Rating 
Formula is not warranted.  And as was mentioned above, since 
there is no evidence of incapacitating episodes a rating in 
excess of 20 percent based on Incapacitating Episodes 
likewise is not warranted. 

Additional factors that could provide a basis for an increase 
have also been considered.  However, it is not shown that 
prior to October 27, 2003 the veteran had any functional loss 
beyond that already being compensated.  See 38 C.F.R. §§4.40, 
4.45, Deluca v. Brown 8 Vet. App. 202 (1995).  While the 
veteran did (in November 2002) report difficulty lifting his 
one year old son, climbing stairs, road traveling and 
sleeping, prior to October 27, 2003 there are no objective 
findings of record of functional loss that would merit a 
higher than 20 percent rating.    

A rating in excess of 40 percent from October 27, 2003.

Since the veteran's low back disability has already been 
rated as 40 percent disabling from October 27, 2003, the 
focus is on the criteria that would allow a rating in excess 
of 40 percent.  

Criteria in effect prior to September 23, 2002

Prior to September 23, 2002 a rating in excess of 40 percent 
was available for low back disability on the basis of 
pronounced intervertebral disc syndrome (See Code 5293 above) 
or on the basis of vertebral fracture or ankylosis (Codes 
5285, 5286, 5289).  Since neither ankylosis nor vertebral 
fracture is shown, ratings under Codes 5285, 5286 and 5289 
are not warranted.  Regarding Code 5293, objective findings 
of record after October 27, 2003 do not show pronounced 
intervertebral disc syndrome.  In particular, the March 2004 
VA examination showed 2+patella tendon reflexes, negative 
straight leg raise both sitting and supine, and no 
radiculopathy, and did not note any muscle spasm. A September 
2004 private outpatient progress note did mention muscle 
spasm in regard in reporting decreased range of motion.  
However, given that there are not consistent objective 
findings of record of demonstrable muscle spasm since October 
27, 2003, and that it is not shown that the veteran has 
"little intermittent relief" from his disc disease symptoms 
since October 27, 2003, a 60 percent rating on the basis of 
pronounced intervertebral disc syndrome is not warranted.  

Criteria in effect from September 23, 2002 to September 26, 
2003

As mentioned above, the revised Code 5293 provided that 
intervertebral disc syndrome should be evaluated either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under 38 C.F.R. § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations, whichever method results in the higher 
rating.  Since there is no objective evidence of 
incapacitating episodes and the veteran has not reported 
incapacitating episodes, a rating on this basis is not 
warranted.  Also, objective evidence of record since October 
27, 2003 has not shown that the veteran has any separately 
rateable neurological impairment. An October 27, 2002 VA 
neurology note showed 5/5 strength in all four extremities 
proximal and distal, normal tone and bulk, deep tendon 
reflexes 2+ throughout, b/1 plantar response, no 
drift/clonus.  It also showed intact and symmetric sensory 
function to light touch and pinprick with normal vibration 
and position sense, o.k. heel to shin test and casual gait 
with absent rhomberg and normal strides.  The March 2004 VA 
examination showed 2+patella tendon reflexes, negative 
straight leg raise both sitting and supine, no radiculopathy 
and no numbness or weakness of the legs and a September 2004 
private outpatient progress note showed no focal, motor, 
sensory or reflex deficits.  Given that there is no basis for 
a separate rating for neurological manifestations, and the 
rating criteria for orthopedic manifestations of lumbar spine 
disability were not revised in September 2002, a rating in 
excess of 40 percent on the basis of a combination of 
orthopedic and neurological manifestations since October 27, 
2003 is not warranted. 

Criteria in effect from September 26, 2003

Effective September 26, 2003 the criteria for rating 
disabilities of the spine essentially provide that 
lumbosacral strain (Code 5237) is rated under the General 
Rating Formula for Diseases and Injuries of the Spine and 
that disc disease (Code 5243) is rated either under the 
General Rating Formula or based on Incapacitating Episodes.  
Since there is no objective evidence of incapacitating 
episodes and the veteran has not reported incapacitating 
episodes, a rating on this basis is not warranted.  Also, as 
ankylosis has not been shown, a rating in excess of 40 
percent under the General Rating Formula is not warranted.  
(See General Rating Formula listed above).  

Additional factors that could provide a basis for an increase 
have also been considered.  However, it is not shown that the 
veteran has any functional loss beyond that being currently 
compensated.  See 38 C.F.R. §§4.40, 4.45, Deluca v. Brown 8 
Vet. App. 202 (1995).  The March 2004 VA examination noted 
that the veteran's back problems caused increasing pain, 
fatigability and limitation of motion resulting in moderately 
severe interference with activities and interference with job 
work.  Such a finding is consistent with the 40 percent 
rating currently assigned.

In summary, prior to October 27, 2003 a rating in excess of 
20 percent is not warranted under any applicable criteria, 
and from October 27, 2003, a rating in excess of 40 percent 
rating is not warranted under any of the applicable criteria.    







 ORDER

A rating in excess of 20 percent for the veteran's service 
connected low back disability prior to October 27, 2003 is 
denied.

A rating in excess of 40 percent for the low back disability 
from October 27, 2003 is denied.   



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


